Case 1:20-cv-10072-WGY Document 4-1 Filed 01/15/20 Page 1 of 5




                   Exhibit A
                 Case 1:20-cv-10072-WGY Document 4-1 Filed 01/15/20 Page 2 of 5

                                                                                     Ronn Friedlander <ronn@aeronaut.net>



Username Changed on Instagram
'Instagram' via Cans <cans@aeronaut.net>                                                          Thu, Dec 19, 2019 at 11:29 AM
Reply-To: Instagram <security@mail.instagram.com>
To: cans@aeronaut.net




                          The username for your Instagram account was
                          changed from aeronautcans at 08:29 (PDT) on
                          Thursday, December 19 2019.
                          Your new username is fab_cans. If you didn't
                          change your username, you can secure your
                          account here.



                          © Instagram. Facebook Inc., 1601 Willow Road, Menlo Park, CA 94025
                          This message was sent to cans@aeronaut.net and intended for fab_cans. Not
                          your account? Remove your email from this account.
                 Case 1:20-cv-10072-WGY Document 4-1 Filed 01/15/20 Page 3 of 5

                                                                                      Ronn Friedlander <ronn@aeronaut.net>



Email Changed on Instagram
1 message

'Instagram' via Cans <cans@aeronaut.net>                                                           Thu, Dec 19, 2019 at 11:29 AM
Reply-To: Instagram <security@mail.instagram.com>
To: cans@aeronaut.net




                          Hi fab_cans,
                          The email on your Instagram account was
                          changed from cans@aeronaut.net at 08:29
                          (PDT) on Thursday, December 19 2019.
                          Your new email is cans@fab.beer. If you didn't
                          change your email address, you can secure your
                          account here.



                           © Instagram. Facebook Inc., 1601 Willow Road, Menlo Park, CA 94025
                           This message was sent to cans@aeronaut.net and intended for fab_cans.
                 Case 1:20-cv-10072-WGY Document 4-1 Filed 01/15/20 Page 4 of 5

                                                                                     Ronn Friedlander <ronn@aeronaut.net>



Your Instagram password has been changed
2 messages

'Instagram' via Cans <cans@aeronaut.net>                                                          Thu, Dec 19, 2019 at 11:37 AM
Reply-To: Instagram <no-reply@mail.instagram.com>
To: cans@aeronaut.net




                          This is a confirmation that the password for your
                          Instagram account fab_cans has just been
                          changed.
                          If you didn't change your password, you can
                          secure your account here.
                          If you're having trouble, please refer to the
                          Instagram Help Center.



                          © Instagram. Facebook Inc., 1601 Willow Road, Menlo Park, CA 94025
                          This message was sent to cans@aeronaut.net and intended for fab_cans. Not
                          your account? Remove your email from this account.




'Instagram' via Cans <cans@aeronaut.net>                                                          Thu, Dec 19, 2019 at 11:41 AM
Reply-To: Instagram <no-reply@mail.instagram.com>
To: cans@aeronaut.net




                          This is a confirmation that the password for your
                          Instagram account fab_cans has just been
                          changed.
                          If you didn't change your password, you can
                          secure your account here.
                          If you're having trouble, please refer to the
                          Instagram Help Center.
Case 1:20-cv-10072-WGY Document 4-1 Filed 01/15/20 Page 5 of 5



       © Instagram. Facebook Inc., 1601 Willow Road, Menlo Park, CA 94025
       This message was sent to cans@aeronaut.net and intended for fab_cans. Not
       your account? Remove your email from this account.
